      Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 1 of 16 Page ID #:11130

                                                                             F-iL~~


                CALLAHAN & BLAINE,APLC                                ?~21 Jl;! 29 P~! 2~ ~2
                Daniel J. Callahan SBN 91490)
                Edward Susolik(S~N 151081)                                                 ~,
                Raphael Cung(S$N 201829)                               ~.,
                                                                             s ~ . . ' ~,;
              3 Drew Harbur(SBN 279511)
                3 Hutton Centre Drive, Ninth Floor                    ~~    ~~
              4 Santa Ana, California 92707
                Telephone(714)241-4444
              5
                  Attorneys for Drew Harbur
              6

              7

              8                       UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
             ]0

             1 1 ~ UNITED STATES OF AMERICA,                     Case No. SA CR No. 19-061-JVS
w off,   12                         Plaintiff,                   DECLARATION OF DREW                      X
z LL ~                                                           HARBUR IN SUPPORT OF                     Q
  ~ ~~.o
  `_""~
`a       e   iJ                                                  MOTION TO QUASH SUBPOENA
m ~zae3
  o w~~ J                                                        IN A CRIMINAL CASE                       ~-
~3 3—°~= 14       MICHAEL JOHN AVENATTI,
z aJ~<`=
    W~w~                                                         Filed concurrently with Motion to
x °zz~a      IS                     Defendant.                    uash Subpoena]
  N W<=°
     a
  oo=W3
a ~~<~ 16                                                        Hon. James V. Selna
Q
U a~`~                                                           Date: August 3, 2021
             17                                                  Time: 9:00 a.m.
                                                                 Dept.: 1 OC
             18

             19
             ~~

             ~~         I, Drew Harbur, hereby declare:
             -,         1.    I am an attorney at law duly licensed to practice before all ofthe courts
             23   ofthe State of California and am a trial attorney at Callahan &Blaine, APLC. If
~            ~~ called as a witness, I could and would competently testify based on my personal
                  knowledge to the following:
             ~6         2.    Geoffrey Johnson retained Callahan &Blaine, APLC, who filed a civil
             2~ lawsuit on his behalf on June 11, 2019(the "Civil Case"). I became involved in that
~            ~g matter on behalf of my firm in the context of the arbitration proceedings involving

                                                          - 1-
                    DECLARATION OF DREW HARBUR ISO MOTION TO QUASH SUBPOENA IN A CRIlvIINAL CASE
        Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 2 of 16 Page ID #:11131




               1     Michael Q. Eagan, Jason M. Frank, Jason Frank Law,PLC, Scott H. Sims (the
              2 "Arbitration Proceedings." I personally took and defended all depositions in

              3 connection with the Arbitration Proceedings and also first-chaired the arbitration

              4 hearing itself.

              5            3.     The Civil Case was filed against the Defendant, his personal
              6 corporation, his former law firm (i.e., Eagan Avenatti, LLP), and former

              7 partners/employees of Eagan Avenatti, LLP: Michael Q. Eagan, Jason M.Frank,

              8 Jason Frank Law,PLC, Scott H. Sims, and Judith K. Regnier.

              9            4.     Mr. Johnson arbitrated his claims against Michael Q. Eagan, Jason M.
             10 Frank, Jason Frank Law,PLC,and Scott H. Sims, and the Arbitration Proceedings

             1 1 I are now final.
w o° g       12    5.     The Civil Case was stayed as to all other defendants during the
z ALL^<~
   ~ ~@°o
~ a= Q ~~ 131 pendency of the Arbitration Proceedings. The Defendant was aware of the
m ~Z-~
   o we 3  g
   ~'°~Z 14 Arbitration Proceedings and knows they are final because the Defendant personally
~i ;~~~<
z Q ~<—_
     w U W ~ [I

z o~Qo<
  Z ~ Z
Q m wQa `~
             IJ 'i   appeared at a Case Management Conference in the Civil Case on May 20, 2021,
  '~~   3
~ ooZW 3
Q ~r-ar
        3 16         where he objected to the setting of a trial date. I personally appeared at this Case
  a~N
U <~
             17      Management Conference in which the Defendant identified himself and appeared on
             18 the record. Attached hereto as Exhibit A, is a true and correct copy of a Minute

             l9 Order dated May 2021, issued by the Honorable Ronald L. Bauer, Superior Court of

             20 California, County of Orange.

             21            6.     The stay put in place in the Civil Case as to the Defendant has been
             22 lifted and a trial date has been set.

             23            7.     My firm, Callahan &Blaine, APLC, continues to represent Mr.
             24 Johnson in the ongoing Civil Case against the Defendant.

             25            8.     On July 22, 2021, Mr. Johnson appeared to testify in the instant
             26 I criminal matter.

             27            9.     I, on behalf of my firm, represented Mr. Johnson in connection with his
             28 ~ testimony.

                                                             -2-
                       DECLARATION OF DREW HARBUR ISO MOTION TO QUASH SUBPOENA IN A CRIMINAL CASE
       Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 3 of 16 Page ID #:11132




              1         10.    I appeared in front of Your Honor prior to Mr. Johnson's testimony, to
              2 raise concerns regarding attorney-client privilege and the confidentiality of the

              3 Arbitration Proceedings.

              4         1 1.   Your Honor ultimately ruled that Mr. Johnson would be required to
              5   answer questions from the Defendant about the Arbitration Proceedings. Mr.
              6 Johnson complied, answering hours of questions, in my presence, from the

              7 Defendant regarding, among other things, the Arbitration Proceedings. The length

              8 ofthe Defendant's cross-examination of Mr. Johnson even led the Court to

              9 comment,"Mr. Avenatti, the right to cross-examination is broad but it is not

             10 unlimited."

             11         12.    Following Mr. Johnson's testimony, and on July 26, 2021,the
w a~       12 Defendant served a subpoena (the "Subpoena")on the receptionist at Callahan &
z ~LL~
   = ~P~
   ~ °'
J a~ a ~ 3 13 Blaine, APLC. Witness fees were not tendered.
Q~ ~
   OZw~r a

~ U'°~z 14
  a~~~<                 13.    The Subpoena seeks oral testimony from Mr. Harbur and also includes
z Q ~<~_
    w V w ~
~
x Z~ ZJ IS four requests for documents. Attached hereto as Exhibit B is a true and correct
  o~aoa
d ~'w < av
  '
  ~ ~    3
~ oo=W~
  ~ ~<~
        16 copy of the Subpoena.
  aFy
U a~
             17         14.    On or around July 28, 2021, Callahan &Blaine, APLC,served
             18 objections on my behalf and later filed the instant Motion to Quash. A true and

             19 ~ correct copy ofthe objections served on the Defendant is attached hereto as Exhibit

             20 ~ C.

             21         15.    Judith K. Regnier did not provide a deposition or testify at the
             22 arbitration hearing in connection with the Arbitration Proceedings.

             23        I declare under penalty of perjury under the laws of the United States of
             24 American and the State of California that the foregoing is true and correct.

             25 Executed this 29th day of July 2021, in Santa Ana, California.

             26

             27
                                                                 Drew Har ur
             28

                                                          - 3-
                    DECLARATION OF DREW HARBUR ISO MOTION TO QUASH SUBPOENA IN A CRIMINAL CASE
Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 4 of 16 Page ID #:11133




                       EXHIBIT A
      Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 5 of 16 Page ID #:11134
                                 SUPERIOR COURT OF CALIFORNIA,
                                      COUNTY OF ORANGE
                                   CENTRAL JUSTICE CENTER
                                          MINUTE ORDER
DATE: 05/20/2021                     TIME: 01:30:00 PM             DEPT: C13
J UDICIAL OFFICER PRESIDING: Ronald L. Bauer
CLERK: Alma Bovard
REPORTER/ERM: None
BAILIFF/COURT ATTENDANT:

CASE NO: 30-2019-01076162-CU-PN-CJC CASE INIT.DATE: 06/11/2019
CASE TITLE: Johnson vs. Avenatti
CASE CATEGORY: Civil -Unlimited  CASE TYPE: Professional Negligence

EVENT ID/DOCUMENT ID: 73509395
EVENT TYPE: ADR Review Hearing



APPEARANCES
Counsel for Michael Eagan: Brook Dooley
Counsel for Jeffrey Johnston: Drew Harbur
Counsel for Jason Frank: Andrew Stolper
Self Represented Defendant: Michael Avenatti
Hearing conducted via CourtCall.
Counsel reported that bankruptcy as to Eagan Avenatti LLP is ongoing.
Discussion held regarding the proposed judgment submitted on May 5, 2021.
Judgment signed and filed this date.

The Jury Trial is scheduled for 06/20/2022 at 09:00 AM in Department C13.

Plaintiff to give notice.




DATE: 05/20/2021                               MINUTE ORDER                        Page 1
DEPT: C13                                                                      Calendar No.
Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 6 of 16 Page ID #:11135




                       E~:HIBIT B
    Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 7 of 16 Page ID #:11136


Attorney's Name, Address &Phone:
Mithae] J. Avenatli,Pro Se
H. Dean Steward, Esg„Bar No. 85317(Advisory Counsel)
17 Corporate Plaza, Suite #250
Newport Beach, CA 92b6U
Tel.(949) 481-4900
Fax{949)706-9994
Email: deansteward7777@gmail.com


                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

 United States of America                                       CASE NL3MBER
                                                  PLAINTIFF
                             v.                                                        SA CRNo. 19-061-JVS

Michael John Avenatti
                                                                           SUBPOENA IN A CRIMINAL CASE
                                            DEFENDANTS)


TO: Drew Harbi.Fr, Esq., Callahan &Blaine,3 Hutton Centre Drive, 9th Floor, Santa Ana,CA 92707

[~ YOU ARE HEREBY COMMANDED to appear in the United States District Court at the place,. date and time
   specified below to testify in the above case.

Place: Ronald Reagan Fed Bldg & U.S. Courthouse,41.1 W.4th Street, Santa Ana, CA                ,Courtroom: ~0 C
Date: August 3,2421               ,Time: 9 am


~ YOU ARE ALSO COMMANDED to bring with you the following documents) or object(s);

 1. The transcripts and recordings ofany sworn testimony provided by Mr. Geoff Johnson in connection with his recent
JAMS arbitration proceeding against Mr. Michael Q. Eagan et al. relating to his claims offraud/theft of his settlement monies
(the "Arbitration").

2. The decision(s), award(s), and findings of the arbitrator in the Arbitration

3. Any submission made by Mr.Johnson in connection with the Arbitration directly, or through counsel, in which Mr.
Johnson claimed that individuals other than Mr. Avenatti were responsible,in whole or in part, for any fraud, theft, or
financial damages suffered by Mr. Johnson.

4. The transcripts and recordings of any sworn testimony provided in connection ~~ith the Arbitration by any former
employee or partner of Eagan Avenatti, LLP.



                                                     9g~PKeS uIST$~
                                                                     cr
                                                     4                 ~'
                                                      ~.,~"             G
                                                   ~
                                                   J     ~-_.~!'          A~
                ",

                        ~ ~`                                                          Juiy 26, 2021
Kiry K. Gray, Clerk of Court                                                   Date
                                                       ~~s1R,ci n4


CR•21 (10/15)                                   SU$POENA IN A CRIi147NAL CASE                                      Page 1 oft
Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 8 of 16 Page ID #:11137




                       E~~HIBIT C
           Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 9 of 16 Page ID #:11138




                 1 CALLAHAN & BLAINE,APLC
                   Daniel J. Callahan(SBN 91490)
                 2 Edward Susolik(SBN 151081)
                   Raphael Cung(SBN 201829)
                 3 Drew Harbur(SBN 279511)
                   3 Hutton Centre Drive, Ninth Floor
                 4 Santa Ana, California 92707
                   Telephone(714)241-4444
                 5
                      Attorneys for Drew Harbur
                 6
                 7

                 8                          UNITED STATES DISTRICT COURT
                 9                        CENTRAL DISTRICT OF CALIFORNIA
                10

                ll    ~ UNITED STATES OF AMERICA,                   Case No. SA CR No. 19-061-JVS
       a
W o~,           12                        Plaintiff,                OBJECTIONS TO SUBPOENA IN A
z ~ LL ~ a
  ~ ~ m.o
                                                                    CRIMINAL CASE
  `_"`~         IJ          v.
a ¢Z a a3
0. 0    -~~ J
       w
°~ <~~~< 14           MICHAEL JOHN AVENATTI,                        Hon. James V. Selna
z w~"<
    W                                                               Date: August 3, 2021
x oZZo< 1~
Q m W a a"
                                          Defendant.                Time: 9:00 a.m.
                                                                    Dept.: l OC
a LL Z~~3 16
  a °<~3
     Fy
U <~
                17

                18

                19

                20
                            Drew Harbur("Responding Party") by and through his counsel of record,
                ~~
                      Callahan &Blaine, APLC,hereby objects to the Subpoena in a Criminal Case as
                -,~
                      follows:
                ~;
                                                PRELIMINARY STATEMENT
                ?4
                            The statements made herein are based upon such information and documents
                25
                      as are presently available, and specifically known to the Responding Party and
                ~6
                      disclose only those facts and documents, which presently are available to the
                27
                      Responding Party.
                ~g


                                                              -1-
                                           OBJECTIONS TO SUBPOENA IN A CRIIVIINAL CASE
         Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 10 of 16 Page ID #:11139




                               Based on the foregoing, the information set forth below is provided without
                    2 representation, express or implied, as to the existence or nonexistence of other

                    3 possibly responsive information.

                    4
                                       DOCUMENTS REQUESTED TO BE PRODUCED
                    5
                         REQUEST NO. 1:
                    6
                               The transcript and recordings of any sworn testimony provided by Mr. Geoff
                    7
                         Johnson in connection with his recent JAMS arbitration proceeding against Mr.
                    8
                         Michael Q. Eagan et al. relating to his claims of fraud/theft of his settlement monies
                    9
                        (the "Arbitration").
                10
                         OBJECTION TO REQUEST NO. 1:
                11
                               Responding Party objects to this Request because it calls for information and
w o~        12
z ~LL~ a ~     documents that are subject to a stipulated                    protective/confidentiality order.
Q-1 ~~~'°
.
    OZ ?U
    a -a te 13
G~ o Z Z~¢
      w~                 Responding party further objects to the extent this Request seeks irrelevant
    U'°PZ
     ~—   14
Z ¢ ~ <'_
    Q W U W ~
                         information. Finally, this Request constitutes a misuse of Federal Rule of Criminal
Q   Z~    Z~    1
.~L O ~¢ O ¢    1
    N W a a U
    '
    ~~       w3         Procedure 17. See Bowman Dairy Co. v. United States, 341 U.S. 214, 220 (1951)
     LL Z~~3
    ~a ~F.yQ ~ 16
    °°Zw3
U <~                    ("Rule 17(c) was not intended to provide an additional means of discovery" to a
                17
                         defendant in a criminal case."); see, e.g., United States v. Caro, 597 F.3d 608, 620
                18
                        (4th Cir. 2010)("We have emphasized that Rule 17(c) is not a discovery device")
                19
                        (internal citation omitted); United States v. Nixon, 418 U.S. 683, 699-700 (1974)
                20
                        (The proponent of a subpoena must demonstrate "(1) relevancy; (2) admissibility;
                21
                        [and](3)specificity" ofthe requested materials).
                22
                         REQUEST NO.2:
                23
                               The decision(s), award(s), and findings of the arbitrator in the Arbitration.
                24
                        OBJECTION TO REQUEST NO.2:
                25
                               Responding Party objects to this Request because it calls for information and
                26
                        documents that are subject to a stipulated protective/confidentiality order.
                27
                        Responding party further objects to the extent this Request seeks irrelevant
                28

                                                                 - 2-
                                               OBJECTIONS TO SUBPOENA 1N A CRIMINAL CASE
       Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 11 of 16 Page ID #:11140




               1   information. Finally, this Request constitutes a misuse of Federal Rule of Criminal
               2 Procedure 17. See Bowman Dairy Co. v. United States, 341 U.S. 214, 220 (1951)

               3 ("Rule 17(c) was not intended to provide an additional means of discovery" to a

               4 defendant in a criminal case."); see, e.g., United States v. Caro, 597 F.3d 608, 620

               5 (4th Cir. 2010)("We have emphasized that Rule 17(c) is not a discovery device")

               6 (internal citation omitted); United States v. Nixon, 418 U.S. 683, 699-700 (1974)

               7 (The proponent of a subpoena must demonstrate "(1) relevancy; (2) admissibility;

               8 [and](3)specificity" of the requested materials).

                   REQUEST NO.3:
                         Any submission made by Mr. Johnson in connection with the Arbitration
              ]1   directly, or through counsel, in which Mr. Johnson claimed that individuals other
w o~        12 than Mr. Avenatti were responsible, in whole or in part, for any fraud, theft, or
z ~~-~
  < _~<~
J ~Z~ °' p° 13 financial damages suffered by Mr. Johnson.
    a~Q~3
~   o we a
   ~'°~z 14 OBJECTION TO REQUEST NO.3:
~3 ;~~~<
z ~<~_
   Q w V w~
~ Z  ~ .ZJ 15
   o~aoa        Responding Party objects to this Request because it calls for information and
Q
    u'w<a U

      o =w 3 16
~ "'z~~3
-~ ~o ~<~          documents that are subject to a stipulated protective/confidentiality order.
    aF y
U a~
              17   Additionally, this Request would require Mr. Johnson and his counsel to search
              181 through voluminous filings made in connection with the Arbitration and to

              19 determine if each submission somehow suggests that individuals other than Avenatti

              20   were responsible, rendering the request overbroad, burdensome, oppressive and
              21   harassing. Moreover, this Request is unlikely to lead to the discovery of admissible
              22 or relevant evidence because submissions made in connection with the Arbitration

              23   would not include Mr. Johnson's statements but, rather, legal theories put forward
              24   by his lawyers based on principles of civil law. This Request is also objectionable
              25   because it calls for information protected by the attorney-client and attorney work-
              26   product doctrines. Finally, this Request constitutes a misuse of Federal Rule of
              27 Criminal Procedure 17. See Bowman Dairy Co. v. United States, 341 U.S. 214, 220

              28 (1951)("Rule 17(c) was not intended to provide an additional means of discovery"

                                                          - 3-
                                       OBJECTIONS TO SUBPOENA IN A CRINIINAL CASE
       Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 12 of 16 Page ID #:11141




               1   to a defendant in a criminal case."); see, e.g., United States v. Caro, 597 F.3d 608,
               2 620 (4th Cir. 2010)("We have emphasized that Rule 17(c) is not a discovery

               3 device")(internal citation omitted); United States v. Nixon, 418 U.S. 683, 699-700

               4 (1974) (The proponent of a subpoena must demonstrate "(1) relevancy; (2)

               5   admissibility;[and](3)specificity" ofthe requested materials).
               6 REQUEST NO. 4:

               7         The transcripts and recordings of any sworn testimony provided in connection
               8   with the Arbitration by any former employee or partner of Eagan Avenatti, LLP.
               9 OBJECTION TO REQUEST NO.4:

              10         Responding Party objects to this Request because it calls for information and
              11   documents that are subject to a stipulated protective/confidentiality order.
w o0         12 Additionally, Responding Party objects because this information can easily be
z ~LL~
   < _~<~
   OZ
     ~ °'"°
.~ a -a
.
         d U
             13 sought directly from former employees and/or partners of Eagan Avenatti, LLP.
CYO o Z Z~a
      w~
ni 3'°~Z
     ~-~< 14 Thus, Mr. Johnson's counsel should not have to bear the burden and expense of
z QJ ~a~=
¢ ~~W U ~~
        w
           IS '
x o~ao<            gathering and producing these materials. Finally, this Request constitutes a misuse
Q '~Wa=~'
  y v a3

~ oo=W3
  ~ ~<~ 16 of Federal Rule of Criminal Procedure 17. See Bowman Dairy Co. v. United States,
   a~N
U a~
              17 341 U.S. 214, 220 (1951)("Rule 17(c) was not intended to provide an additional

              18   means of discovery" to a defendant in a criminal case."); see, e.g., United States v.
              19 Caro, 597 F.3d 608, 620 (4th Cir. 2010)("We have emphasized that Rule 17(c) is

              20 not a discovery device")(internal citation omitted); United States v. Nixon, 418 U.S.

              21   683, 699-700 (1974) (The proponent of a subpoena must demonstrate "(1)
              22 relevancy;(2) admissibility;[and](3)specificity" of the requested materials).

              23 Dated: July 28, 2021                   CALLAHAN & B           INE, APLC
              24                                                 ~~~.
                                                        By:                ~~!: ,
              Zs                                                 war use i
                                                              Raphael Cung
              26                                              Drew Harbur
                                                              Attorneys for Drew Harbur
              27
              28

                                                          - 4-
                                       OBJECTIONS TO SUBPOENA IN A CRIMINAL CASE
          Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 13 of 16 Page ID #:11142




                                                     PROOF OF SERVICE
                                              (CODE CIV. PROC.§ 1013A(3)}
                                     STATE OF CALIFORNIA,COUNTY OF ORANGE
                  4         I am employed in the County of Orange, State of California. I am over the
                      age of 18~ years and am not a party to the within action• my business address is 3
                      Hutton Centre Drive, Ninth Floor, Santa Ana,California 92707.
                  D         On July 28, 2021,I served the following documents} described as:
                  7              OBJECTIONS TO SUBPOENA IN A CRIMINAL CASE
                      on the interested parties in this action by placing: ❑the original D a true copy
                      thereof enclosed in a sealed envelope addressed as follows:
                                               Please see attached "Service List"
                 10
                       D    BY MAIL: I deposited such envelope in the mail at Santa. Ana, California.
                 11         The envelope was mailed with postage thereon fully prepaid. I a.m "readily
                            familiar" with the firm's practice of collection and processing
w   =o
      0          12         correspondence for mailing. It is deposited with the United States Postal
z0        <~                Service on that same day in the ordinary course.of business. I am aware that
Q a ~a<°
      ,U         13         on motion of party served, service is presumed invalid if postal cancellation
J
m
  0 Z < <3
    ¢ W~~~                  date ar postage meter date is more than one(1)day after date of deposit for
    U rc ~,'.<   14         mailing in affidavit.
  < ~<••x
Z Z wu~yj J
Q
z
    ~ ~ q 2J
    N =Zpa       15    U    BY PERSONAL SERVICE: I caused such envelope to be hand delivered by
a   W y~ 4 IU
                            Nationwide Legal to the addressees below.
    ~ _~~~ l b
J rc aZ w
  a ~e r
Q q jv~ 3
U                      ❑    BY FEDERAL EXPRESS: I deposited such envelopes at Santa Ana,
                 17         California for collection and delivery by Federal Express with delivery fees
                            laid or provided for in accordance with ordinary business pradices. I am
                 18          `readily familiar" with the firm's practice of collection and processing
                            packages for overnight delive byFederal Express. They are deposited with
                 19         a facility regularly maintained~y Federal Express for receipt on the same day
                            in the ordinary course of business.
                 20
                       D    BY EMAIL: I transmitted the foregoing documents by electronic mail to the
                 21         party(s) identified on the attached service list by using the electronic mail as
                            indicated. Said electronic mail was verified as complete and without error.
                 22
                            I declare that I am employed in the office of a member ofthe bar of this court
                 23 at whose direction the service was made. I declare under penalty of perjury under
                      the laws ofthe United States of America and the State of California that the
                 24 foregoing is true and correct.
                 25         Executed on July 28, 2021, at Santa Ana, California.
                 26
                                                     ;'~~   --1
                 2~
                                                       ___ ~► ~3 ~
                 28                                      ' ) Jane Nichols


                                                        Proof of Service
        Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 14 of 16 Page ID #:11143




                1                              SERVICE LIST
                2                             USA v. Avenatti
                                     USDC Case No.SA CR No. 19-061-NS
                3

                4   is ae    venati, ro se                    or e en ant   is ae   venatti
               5 H. Dean Steward, Es .(Advisory Counsel)
                 17 Corporate Plaza ~uite 250
               6 New ort Beach, Ct~ 92660
                (~49~481-4900
               ~ deansteward7777(ao,gmail.com

                8

               9

               la
               1~
w  °
   o           i2
Z oLLo~~
Q   Q ~- ArV
    ~ Z ~vO    13
m    '
    aZ ZtvK

    °'°"J
    U ~t~ ~ Q 14
Z < ~ ~ V=

     f <Z~ ]S
Q OK U W~
  y Z=O <
Q ~w ~ _~
J "~<w3
  o z.~3
~ a~Q~3
  a rm
     ' y
         16

               17
               18

               19
               20

               21
               22

               23

               24

               25
               26
               27
               28

                                                    -2-
                                               Proof of Service
         Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 15 of 16 Page ID #:11144




                                                   PROOF OF SERVICE
                  2                           (CODE CIV. PROC.§ 1013A(3))
                  3                 STATE OF CALIFORNIA,COUNTY OF ORANGE
                  4       I am employed in the County of Orange, State of California. I am over the
                    age of 18_years and am not a party to the within action; my business address is 3
                  5 Hutton (:entre Drive, Ninth Floor,Santa Ana,California 92707.
                  b        On July 29, 2021,I served the following document{s) described as:
                  7       DECLARATION OF DREW HARBUR IN SUPPORT OF MOTION TO
                                  QUASH SUBPOENA Il'+1 A CRIMINAL CASE
                  8
                   on the interested parties in this action by placing: O the original ❑D a true copy
                 9 thereof enclosed 1n a sealed envelope addressed as follows:
                 10                            Please see attached "Service List"
                 li   D     BY MAIL: I deposited such envelope in the mail at Santa Ana, California.
                            The envelope was mailed with postage thereon fully prepaid. I am "readily
W 0          12             familiar" wrth the firm's practice of collection and processing
z s =LL ~ao
        ~<~                 correspondence for mailing. It is deposited with the United States Postal
J
    Q ~ m e U
             13             Service on that same day in the.ordinary course.of business. I am aware that
m D 2<e'S
  K yj ~ ~J                 on motion of party served, service is presumed invalid if postal cancellation
  0> ~ 4
         ~ _ l4
  V K LL V{                 date or postage meter date is more than one (1}day after date of deposit for
  Q O ~
Z 2
    W ULj~
Q 0~ ~Z J
          2
                            mailing in affidavit.
S'~'ZZoa         15
aW W` U      2
                      U     BY PERSONAL SERVICE: I caused such envelope to be hand delivered by
J
J   ~oa Z~W~
        oZW
        ~< f,3 16           Nationwide Legal to the addressees below.
Q   ,Q F N
U
                 17   ❑    BY FEDERAL EXPRESS: I deposited such envelopes at Santa Ana,
                           California for collection and delivery by Federal Express with delivery fees
                 18        laid or provided for in accordance with ordinary business practices. I am
                            `readily familiar" with the firm's practice ofcollection and processing
                 19        packages for overnight delive by Federal Express. They are deposited with
                           a facility regularly maintained~y Federal Express for receipt on the same day
                 20        in the ordinary course of business.
                 21   D     BY EMAIL: I transmitted the foregoing documents by electronic mail to the
                            party(s) identified on the attached service list by using the electronic mail as
                 22         indicated. Said electronic mail was verified as complete and without error.
                 23       I declare that I am employed in the office of a member ofthe bar of this court
                    at whose direction the service was made. I declare under enalty of perjury under
                 24 the laws of the United States of America and the State of California that the
                    foregoing is true and correct.
                 25
                          Executed on July 29,2021, at Santa Ana, California.
                 26                                   F—
                 2~                                     -s ,~r~~, l ~1U(
                                                         ~~ Jane Nichols
                 28                                      ,
                                                         ~


                                                        Proof of Service
       Case 8:19-cr-00061-JVS Document 611 Filed 07/29/21 Page 16 of 16 Page ID #:11145




                                                SERVICE LIST
                2                             USA v. Avenatti
                                     USDC Case No.SA CR No. 19-061-JVS


                4   ~c ae    venati, ro se                     or   e en ant   is ae   venatti
               5 H. Dean Steward., Esq.(Advisory Counsel)
                 17 Corporate Plaz Suite 250
               6 Ne ort Beach, C~ 92660
                ( 949481-4900
               ~ deansteward7777(a~gmail.com

                8

                D
               10
               1]
~, g           12
Z Q LL p < ~

Q <~ ar V
   ~ _~-° 13
J fi =t•=
m ~ z- v 3
   ~ y~ K ~J
~ O>o~Z
               14
   a °<~=
a o~"w~
z NZ2o<
    ~ <ZJ 15
Q W w< 2 U
J '~~ W3        L
J zoz W3
Q a~< r 3      1V
V `'y
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                     -2-
                                                Proof of Service
